Citation Nr: 0600323	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  04-09 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to restoration of a 30 percent schedular rating 
for residuals of a left anterior cruciate ligament (ACL) 
repair.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel





INTRODUCTION

The veteran served on active duty from March 1983 to October 
1989.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision of the RO that decreased the 
rating for the veteran's service- connected residuals of a 
left ACL repair from 30 percent (the rating in effect since 
January 17, 1996) to 10 percent (effective August 1, 2001).  

Following notification of the reduction in May 2001, the 
veteran filed a notice of disagreement (NOD) in April 2002, 
and the RO issued a statement of the case (SOC) in January 
2004.  The veteran filed a timely substantive appeal in March 
2004.

In April 2004, the appellant and his spouse testified during 
a hearing before the undersigned Veterans Law Judge at the 
RO; a transcript of that hearing is of record. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In May 1999, the RO assigned a 30 percent rating for the 
veteran's residuals of a left ACL repair, effective from 
January 17, 1996; the assigned evaluation was based on a May 
1998 VA MRI report and VA clinical records.  

3.  Following a September 2000 VA examination, in October 
2000, the RO proposed to reduce the rating for the service-
connected residuals of a left ACL repair from 30 percent to 
10 percent.  In May 2001, the RO implemented the reduction, 
effective August 1, 2001.

4.  When compared with medical evidence that formed the basis 
for assignment of the 30 percent rating, the September 2000 
VA examination report and VA treatment records dated from 
March 2000 to January 2001 do not reflect sustained 
improvement in the veteran's service-connected residuals of a 
left ACL repair.


CONCLUSION OF LAW

The criteria for restoration of the 30 percent rating for 
residuals of a left ACL repair, from August 1, 2001, have 
been met.  38 U.S.C.A. §§ 1155, 5107, 5112(b)(6) (West 2002); 
38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344, 4.71a, Diagnostic 
Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim, the Board 
finds that all notification and development action needed to 
fairly adjudicate the claim on appeal for restoration of a 30 
percent rating for service-connected residuals of a left ACL 
repair.

II.  Analysis

Initially, the Board notes this claim is not a claim for an 
increased evaluation.  Rather, it is a claim for a 
restoration of a benefit.  See Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Likewise, the Board notes that the evidence 
does not indicate, nor does the veteran contend, 
noncompliance with the procedural requirements for rating 
reductions.  See 38 C.F.R. § 3.105(e).  Therefore, the Board 
will only focus on the propriety of the reduction.  See Board 
Hearing Transcript, April 2004, page 9.

The veteran's service-connected residuals of a left ACL 
repair have been rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, for "other" impairment of the knee, 
to include recurrent subluxation or lateral instability.  
That diagnostic code provides 10, 20 amend 30 percent 
ratings, for overall slight, moderate, and severe impairment, 
respectively. 

In this case, the 30 percent rating was in effect from 
January 17, 1996, to August 1, 2001, a period of more than 
five years.  Hence, the provisions of 38 C.F.R. § 3.344 are 
for application.  

Where a veteran's schedular rating has been both continuous 
and stable for five years or more, the rating may be reduced 
only if the examination upon which the reduction is based is 
at least as full and complete as that used to establish the 
higher evaluation, and only if there is sustained material 
improvement in the disability.  38 C.F.R. § 3.344.

Ratings on account of disease subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated.  Moreover, though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344.  In essence, a rating that has existed for 
five years or more is considered stable, and may not be 
reduced on any one examination, unless all the evidence of 
record establishes that a claimant's condition has undergone 
sustained material improvement.  38 C.F.R. § 3.344.

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  
Care must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

The May 1999 rating decision that assigned the 30 percent 
rating was based upon a thorough May 1998 VA magnetic 
resonance imaging (MRI) report and VA outpatient treatment 
records dated from May 1997 to August 1998.  The MRI report 
contained findings of degeneration in the ACL graft due to 
impingement and the anterior horn of the lateral meniscus 
could not be visualized.  Furthermore, there were notations 
of the veteran's complaints of pain and swelling in the knee, 
as well as crepitus.  The impression was status post ACL 
repair with surgical changes observed; the ACL graft had 
increased signal and there appeared to be impingement upon 
the graft by the intercondylar root, and the lateral meniscus 
of the anterior horn was absent.

According to a May 1997 handwritten VA examination report, 
the veteran then had evidence of swelling, deformity, 
tenderness, popping and crepitus to flexion and extension 
with positive Lachman's and anterior drawer sign.  Range of 
motion of the left knee was recorded as flexion to 130 
degrees and extension to 10 degrees.

These records show that the veteran was advised to have the 
left knee surgically repaired.

Based on the foregoing evidence, in May 1999, the RO assigned 
a 30 percent rating for the left knee disability, effective 
January 17, 1996.

The May 2001 rating decision that reduced the veteran's 
rating from 30 percent to 10 percent was based upon one 
examination dated in September 2000, and VA outpatient 
treatment records dated from March 2000 to January 2001.  In 
this case, when the September 2000 VA examination report and 
VA outpatient treatment records dated from March 2000 to 
January 2001 are compared to the May 1998 VA MRI report and 
treatment records, actual sustained improvement in the 
veteran's service-connected residuals of a left ACL repair is 
not clearly shown.  Rather, when both the veteran's 
subjective complaints and the examining physicians' objective 
findings are considered, the veteran's disability appears to 
have remained static.  

The Board notes that the September 2000 VA examination report 
does not reflect any MRI or x-ray findings.  The report 
indicates that the veteran complained of chronic pain and 
swelling with prolonged standing.  He added that his left 
knee would give out.  The veteran explained that, although VA 
advised him to have surgery based on the May 1998 MRI 
results, he declined because he could not take time from 
work.  No surgery had been performed.  Physical examination 
revealed that the veteran walked with a left limp without 
using a cane, crutch, brace or corrective shoes.  No swelling 
or pain on palpation was noted.  Range of motion of the left 
knee was recorded as flexion to 110 degrees and extension to 
zero degrees.  There were no crepitations of the left knee to 
flexion or extension.  The anterior and posterior drawer test 
was negative.  The assessment was status post ACL repair with 
chronic pain and swelling in the left knee, with some 
limitation of motion and limitation of activity.

According to a March 2000 VA outpatient treatment record, the 
veteran complained of left knee pain and crepitus was noted 
on examination.

The Board finds that, overall, this evidence fails to show 
sustained improvement in the veteran's service-connected left 
knee disability.  

The Board also points out that more recent medical evidence 
confirms that there has been no overall improvement in the 
veteran's left knee disability.  Evidence since the RO's May 
2001 decision has continued to show left knee impairment 
possibly requiring surgical repair.  According to an August 
2001 VA x-ray study of the left knee, there was evidence of a 
medial epicondylar metallic staple, distal femoral and 
proximal tibial post surgical changes, and a 2x3 millimeter 
osseous density projected over the posterior aspect of the 
left knee joint space that may have represented a loose joint 
body.  The impression was post-surgical left knee sequelae as 
detailed, and possible left knee intra-articular loose body.

According to an August 2001 outpatient orthopedic examination 
record, the veteran had 1+ Lachman's and 1+ anterior drawer.  
The examiner reported that he told the veteran that there was 
nothing that could be done.  The left knee lacked significant 
flexion that was causing moderate disability.  To remedy it 
would require completely taking down the ACL graft and 
redoing it in an attempt to gain more flexion.  The examiner 
opined that this might create more disability.  The veteran 
elected not to have surgery.

VA treated the vetera in July 2002 for his knee pain.  The 
veteran had been prescribed 600 milligrams of Ibuprofen, one 
tablet every three hours for knee pain.  

According to a March 2002 letter from Gary Iannitello, M.D., 
the veteran's private physician, the doctor opined that the 
pain in the veteran's left knee was multifactorial in origin.  
He diagnosed chondromalacia of the articular surfaces of the 
left knee, which represented a precursor of wear and tear 
arthritis and resulted from the prior traumatic injuries to 
the left knee.  The symptoms of the left knee were aggravated 
by the presence of a flexion contracture, which prevented the 
veteran to fulling extend the knee.  

The Board is cognizant of the post-September 2000 medical 
findings of moderate to mild instability.  That 
notwithstanding, the veteran has continued to manifest 
significant left knee impairment.  He has been advised that 
nothing could be done for his left knee and that surgery 
might worsen the left knee problem.  While there may be fewer 
occurrences of left knee instability, this finding, without 
more, does not actually reflect an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  See Brown, 5 Vet. App. at 420-422.  

Accordingly, the Board must conclude that the record before 
the RO in May 2001 did not reflect clear evidence of 
sustained improvement in the veteran's service-connected 
residuals of a left ACL repair.  As such, the reduction in 
rating from 30 percent to 10 percent was improper, and 
restoration of the 30 percent rating for that disability, 
from August 1, 2001, is warranted.  See 38 C.F.R. § 3.344; 
Dofflemeyer, 2 Vet. App. 251-252. 


ORDER

As the reduction of the rating for service-connected 
residuals of a left ACL repair, from 30 percent to 10 
percent, effective August 1, 2001, was improper, restoration 
of a 30 percent rating from that date is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


